DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal
In view of the Appeal Brief filed on 07/05/2022, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, Appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office Action is non-final) or a reply under 37 CFR 1.113 (if this Office Action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, each barrier assembly being arranged in a package recited in claims 20 and 27 (emphasis Examiner’s) and at least two packages in claim 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “Each barrier assembly 12a, 12b may be individually and separately arranged in a Pa, Pb” as described in the amended specification filed 11/02/2021.  Specifically, Pa, Pb added in the drawing as dashed lines is an inaccurate and improper depiction of 12a and 12b being individually and separately arranged in a package Pa, Pb, because the barrier assembly 12a and 12b are deployed as a barrier system 10 and are not in a package.  Pa and Pb show a delineation of the deployed barrier assemblies 12a and 12b as the barrier system 10, not 12a, 12b arranged in a package Pa, Pb as disclosed in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 20 recites “at least two first flexible branch lines each having a proximal end detachably connected with said trunk line in spaced relation and a distal end; (3) at least two flexible first connecting lines extending between a pair of spaced first branch lines, each first connecting line having opposite ends connected with said first branch lines, respectively, in spaced relation to define an open grid” in lines 5-9.  The initially filed specification does not disclose the limitation “in spaced relation.”  Rather, paragraph [0020] of the initially filed specification discloses “The first barrier assembly 12a further comprises one or more (three are illustrated) branch lines 20a affixed to the left side of the main trunk line 16a in a spaced-apart configuration and one or more (three are illustrated) branch lines 20a affixed to the right side of the main trunk line 16a in a spaced-apart configuration.”  The claimed term “in spaced relation” is very broad and vague, and does not provide any detail or evidence of what is meant by spaced relation.  Whereas, “in a spaced-apart configuration,” as set forth in the initially filed specification, describes spaced-apart as a configuration, which suggests that a certain formation is expected.  It is suggested that the claim be amended to include language more aligned with the subject matter as disclosed in the initially filed specification.
Claim 21 recites “at least two flexible second connecting lines extending between a pair of spaced second branch lines, each second connecting line having opposite ends connected with said second branch lines in spaced relation” in lines 5-6.  The initially filed specification does not disclose the limitation “in spaced relation.”  Rather, paragraph [0020] of the initially filed specification discloses “Similarly, the second barrier assembly 12b further comprises one or more (three are illustrated) branch lines 20b affixed to the left side of the main trunk line 16b in a spaced-apart configuration and one or more (three are illustrated) branch lines 20a affixed to the right side of the main trunk line 16a in a spaced-apart configuration.”  The claimed term “in space relation” is objected to for the same reasons as those set forth hereinabove for claim 20 for the same term.
Claim 26 recites the objected to term “in spaced relation” in the claim limitations in lines 6-10, and is similarly objected to for the same reasons as those set forth hereinabove for claim 20 for the same term.
Claim 27 recites the objected to term “in spaced relation” in the claim limitations in lines 6-7, 11-13, and 16-18, and is similarly objected to for the same reasons as those set forth hereinabove for claim 20 for the same term.
The amendment filed 06/12/2022 is objected to under 35 USC 132(a) because it introduces new matter into the disclosure.  35 USC 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: a package Pa, Pb.  The new elements Pa and Pb are not disclosed in the initially filed specification nor are they shown in the initially filed drawings.  And, in the drawing filed on 03/15/2022, adding Pa and Pb as dotted-line delineations around deployed assemblies 12a and 12b of the barrier system 10, does not disclose “Each barrier assembly 12a, 12b may be individually and separately packaged” as disclosed in the initially filed specification.  It is not likely that fully deployed assemblies 12a and 12b can be or are individually and separately packaged and simultaneously operate as a functional barrier system 10.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 USC § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 USC § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-27 are rejected under 35 USC § 112(a) or 35 USC § 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 USC § 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20 recites the limitation “(a) at least two adjacent barrier assemblies, each barrier assembly being arranged in a package configured for being carried by an individual.”  In paragraph [0015], the initially filed specification discloses “Each barrier assembly 12a, 12b may be individually and separately packaged for ease and clarity of layout and assembly.  The overall weight is low enough and unassembled size of the system is small enough to enable the system to be readily man-portable (i.e., capable of being carried by one person).”  The disclosure readily teaches “man-portable” with special definition “capable of being carried by one person” does not refer to a “package,” rather it refers to the system.  Consequently, it is not readily apparent that the claim is supported, or that the Applicant had possession of “a package configured for being carried by an individual” before the effective filing date of the claimed invention.
Moreover, the claim limitation “arranged in” a package is not disclosed in the initially filed drawings and specification.  Consequently, it is not readily apparent that the claim is supported, or that the Applicant had possession of “arranged in” a package before the effective filing date of the claimed invention.
Additionally, claims 21-25 are rejected because they depend from an unsupported parent claim.
Verbatim disclosure is not required, however it must be made clear on the record how the claim language is supported by the original disclosure, by explicitly identifying the relevant portions of the original disclosure.
As appropriate, these rejections may be overcome, for example, by clarifying on the record where support can be found and how that support relates to the recitations or by amending to clearly supported recitations.
Claim 26 recites the limitation “(a) providing at least two packages, each package being configured for carrying by an individual to a desired location …”  In paragraph [0015], the initially filed specification discloses “Each barrier assembly 12a, 12b may be individually and separately packaged for ease and clarity of layout and assembly.  The overall weight is low enough and unassembled size of the system is small enough to enable the system to be readily man-portable (i.e., capable of being carried by one person).”  The disclosure readily teaches “man-portable” with special definition “capable of being carried by one person” does not refer to a “package,” rather it refers to the system.  The claim is stating that the package is configured for being carried by an individual, whereas the disclosure teaches that the system is man-portable (i.e., capable of being carried by one person).  The package and the system are two different things.
Consequently, it is not readily apparent that the claim is supported, or that the Applicant had possession of “a package configured for being carried by an individual” before the effective filing date of the claimed invention.
Claim 26 also includes limitations in (b)-(e) that require “joining,” “attaching,” and “inflating” corresponding parts “by the individual.”  In paragraph [0015], the initially filed specification discloses “The overall weight is low enough and unassembled size of the system is small enough to enable the system to be readily man-portable (i.e., capable of being carried by one person),” which is the only paragraph in the entire specification that discloses a specific task regarding what one person is doing with the drone barrier system.  This disclosure does not disclose that an individual performs “joining,” “attaching,” and “inflating” corresponding parts as set forth in the instant claim.  Consequently, it is not readily apparent that the claim is supported, or that the Applicant had possession of “joining,” “attaching,” and “inflating” corresponding parts “by the individual” before the effective filing date of the claimed invention.
Verbatim disclosure is not required, however it must be made clear on the record how the claim language is supported by the original disclosure, by explicitly identifying the relevant portions of the original disclosure.
As appropriate, these rejections may be overcome, for example, by clarifying on the record where support can be found and how that support relates to the recitations or by amending to clearly supported recitations.
Claim 27 recites the limitation “comprising at least two assemblies, each assembly being arranged in a package.”  In paragraph [0015], the initially filed specification discloses “Each barrier assembly 12a, 12b may be individually and separately packaged for ease and clarity of layout and assembly.  The overall weight is low enough and unassembled size of the system is small enough to enable the system to be readily man-portable (i.e., capable of being carried by one person).”  The claim limitation “arranged in” a package is not disclosed in the initially filed drawings and specification.  Consequently, it is not readily apparent that the claim is supported, or that the Applicant had possession of “arranged in” a package before the effective filing date of the claimed invention.
Verbatim disclosure is not required, however it must be made clear on the record how the claim language is supported by the original disclosure, by explicitly identifying the relevant portions of the original disclosure.
As appropriate, these rejections may be overcome, for example, by clarifying on the record where support can be found and how that support relates to the recitations or by amending to clearly supported recitations.


The following is a quotation of 35 USC § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 USC § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-27 are rejected under 35 USC § 112(b) or 35 USC § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 USC § 112, the applicant), regards as the invention.
Claim 20 recites the limitation “(a) at least two adjacent barrier assemblies, each barrier assembly being arranged in a package configured for being carried by an individual.”  This limitation is vague, indefinite, and unclear.  The currently amended specification recites “Each barrier assembly 12a, 12b may be individually and separately arranged in a package Pa, Pb for ease and clarity of layout and assembly.”  The term “arranged in a package” in the claim is not disclosed in the specification or in the drawings; therefore, it is not clear what arranged in a package means.  There is no package of any sort disclosed in the originally filed drawing, nor in the amended drawing; consequently, it is also not clear what “arranged in a package” is or what it means or what it looks like.  In the amended drawing, Pa and Pb shown as dotted-line delineations around deployed assemblies 12a and 12b of the barrier system 10, does not disclose “Each barrier assembly 12a, 12b may be individually and separately arranged in a package Pa, Pb,” because how can or why would a deployed system be inside of a package of any sort?  How would that system work?  Thus, in the instant claim, what is “arranged in a package” and what does it mean and where is this arrangement disclosed in the specification or shown in the drawing?  More importantly, the specification does not disclose that the package is configured for being carried by an individual.  Rather, the initially filed specification discloses that the system is small enough to enable the system to be readily man-portable (i.e., capable of being carried by one person).  The claim is stating that the package is configured for being carried by an individual, whereas the disclosure teaches that the system is man-portable (i.e., capable of being carried by one person).  The package and the system are two different things.
Regarding this same limitation in claim 20, the wording of “a” package Pa, Pb implies that this is a “single,” i.e., “one” package.  But, the “Pa, Pb” parameter affiliated with “a package” appears to imply that “a” package is either two packages, or perhaps “a” package with two different parts.  It can be interpreted that either the assemblies are in separate packages or each “individual” barrier assembly is in its own separate package.  Consequently, in light of the currently amended specification, the term “a package” in the claim is not clear.  And, given that there is no package of any sort disclosed in the originally filed drawing, and that the amended drawing was not filed with the instant amendment, it is equally not clear what “a package” is.  Thus, in the instant claim, what is “a package?”
Also, regarding this same limitation in claim 20, “arranged in a package” clearly positively recites “a package.”  Yet, in the arguments filed on 06/22/2022, on page 8 line 9, Applicant states: “First, the “package” is not an element of the claim.”  Applicant’s statement creates a scope problem, in that the statement makes the intent and language in the claim not match.  Does the claim include the package or not?  If Applicant wants to hold to the assertion that the package is not an element of the claim, then the package should be included in the claim in such a way as to recite a package in language directed toward functional or intended use, or simply remove “a package” subject matter from the claim.
The term “an individual” in claim 20 is a relative term which renders the claim indefinite.  The term “individual” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  “An individual” is a relative term that needs to be relative to specific characteristics and requirement.  For example, stating characteristics of the individual, i.e., the person’s physical size, the person’s capability to carry a specific weight range, etc. would specify what type of individual is required to perform the claimed limitation.
Furthermore, claim 20 does not recite the manner in which the individual carries the package.  Does the individual carry the package attached to his or her body, or in a vehicle that the individual is driving, or on a cart, dolly, scooter, bicycle, or hand truck that can be pushed or pulled by the individual on the ground?
Claim 20 recites the limitation "said first branch lines" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites “(2) at least two first flexible branch lines each having a proximal end detachably connected with said trunk line in spaced relation and a distal end; (3) at least two flexible first connecting lines extending between a pair of spaced first branch lines, each first connecting line having opposite ends connected with said first branch lines, respectively, in spaced relation to define an open grid.”  These limitations are vague and indefinite.  It is not clear if “at least two first flexible branch lines” and “a pair of spaced first branch lines” and “said first branch lines” are referring to the same branch lines, or if there are three different sets of branch lines.  If all of these claimed branch lines are the same, the wording has to be the same for each limitation, making it clear that the same branch lines are being claimed.
Claim 20 further recites “(c) a detachable connection device connected with said distal ends of corresponding first branch lines of adjacent barrier assemblies to selectively join a plurality of barrier assemblies together to form an aerial drone barrier, whereby when said at least two barrier assemblies are connected, when said trunk line of each barrier assembly is anchored to the ground, and when said balloons are inflated, an upper edge of the aerial drone barrier is raised to a desired height in the air to intercept or entangle an aerial drone.”  This limitation is not clear.  The term “connected” is active language that requires the two adjacent barrier assemblies to be joined.  But, if the two adjacent barrier assemblies are “each … being arranged in a package” as set forth in the limitation in 20 (a), how can they be joined as required?
Additionally, claims 21-25 are rejected because they depend from an indefinite parent claim.
Claim 21 recites the limitation "said second branch lines" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 also recites “(c) at least two second flexible branch lines each having a proximal end detachably connected with said trunk line opposite a corresponding first branch line proximal end; and (b) at least two flexible second connecting lines extending between a pair of spaced second branch lines, each second connecting line having opposite ends connected with said second branch lines in spaced relation.”  These limitations are vague and indefinite.  It is not clear if “at least two second flexible branch lines” and “a pair of spaced second branch lines” and “said second branch lines” are referring to the same branch lines, or if there are three different sets of branch lines.  If all of these claimed branch lines are the same, the wording has to be the same for each limitation, making it clear that the same branch lines are being claimed.
Claim 22 recites the limitation "wherein said first and second connecting lines are flexible" in lines 1-2.  This limitation is vague and indefinite.  It is not clear how many of the connecting lines are flexible.  Are all at least four connecting lines flexible?  Or would one line from the first connecting and one line from the second connecting each being flexible meet the claim limitation?  If all of the claimed connecting lines are supposed to be flexible, then the claim has to refer to the connecting lines in the same way they are introduced in the claims from which claim 22 depends, i.e., said at least two flexible first connecting lines and said at least two flexile second connecting lines are flexible.
Additionally, claims 23-25 are rejected because they depend from an indefinite parent claim.
Claim 26 recites the limitation "(a) providing at least two packages, each package being configured for carrying by an individual to a desired location …".  This limitation is vague, indefinite, and unclear.  The specification does not disclose that the package is configured for carrying by an individual to a desired location.  Rather, the initially filed specification discloses that the system is small enough to enable the system to be readily man-portable (i.e., capable of being carried by one person).  If the system is small enough to enable the system to be readily man-portable (i.e., capable of being carried by one person), what is meant by the package being configured for carrying by an individual to a desired location, given that the package is not the system?
Regarding this same limitation in claim 26, the term “an individual” is a relative term which renders the claim indefinite.  The term “individual” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  “An individual” is a relative term that needs to be relative to specific characteristics and requirements.  For example, stating characteristics of the individual, i.e., the person’s physical size, the person’s capability to carry a specific weight range, etc. would specify what type of individual is required to perform the claimed limitation.
Furthermore, claim 26 does not recite the manner in which the individual carries the package.  Does the individual carry the package attached to his or her body, or in a vehicle that the individual is driving, or on a cart, dolly, scooter, bicycle, or hand truck that can be pushed or pulled by the individual on the ground?
Claim 27 recites the limitation “comprising at least two assemblies, each assembly being arranged in a package.”  This limitation is vague, indefinite, and unclear.  The currently amended specification recites “Each barrier assembly 12a, 12b may be individually and separately arranged in a package Pa, Pb for ease and clarity of layout and assembly.”  The term “arranged in a package” in the claim is not disclosed in the specification or in the drawings; therefore, it is not clear what it means.  There is no package of any sort disclosed in the originally filed drawing, nor in the amended drawing; consequently, it is also not clear what “arranged in a package” is or what it means or what it looks like.  In the amended drawing, Pa and Pb shown as dotted-line delineations around deployed assemblies 12a and 12b of the barrier system 10, does not disclose “Each barrier assembly 12a, 12b may be individually and separately arranged in a package Pa, Pb,” because how can or why would a deployed system be inside of a package of any sort?  How would that system work?  Thus, in the instant claim, what is “arranged in a package” and what does it mean and where is this arrangement disclosed in the specification or shown in the drawing?
Also, regarding this same limitation in claim 27, “arranged in a package” clearly positively recites “a package.”  Yet, in the arguments filed on 06/22/2022, on page 8 line 9, Applicant states: “First, the “package” is not an element of the claim.”  Applicant’s statement creates a scope problem, in that the statement makes the intent and language in the claim not match.  Does the claim include the package or not?  If Applicant wants to assert that the package is not an element of the claim, then the package should be included in the claim in such a way as to recite a package in language directed toward functional or intended use, or simply remove “a package” from the claim.
Claim 27 recites the limitation "said first branch lines" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites “(c) at least two flexible first branch lines each having a proximal end detachably connected with said trunk line in spaced relation and a distal end; … (e) at least two flexible first connecting lines extending between a pair of spaced first branch lines, each first connecting line having opposite ends connected with said first branch lines, respectively, in spaced relation.”  These limitations are vague and indefinite.  It is not clear if “at least two flexible first branch lines” and “a pair of spaced first branch lines” and “said first branch lines” are referring to the same branch lines, or if there are three different sets of branch lines.  If all of these claimed branch lines are the same, the wording has to be the same for each limitation, making it clear that the same branch lines are being claimed.
Claim 27 recites the limitation "said second branch lines" in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites “(f) at least two flexible second branch lines each having a proximal end detachably connected with said trunk line opposite a corresponding first branch line proximal end; (g) at least two flexible second connecting lines extending between a pair of spaced second branch lines, each second connecting line having opposite ends connected with said second branch lines, respectively, in spaced relation.”  These limitations are vague and indefinite.  It is not clear if “at least two flexible second branch lines” and “a pair of spaced second branch lines” and “said second branch lines” are referring to the same branch lines, or if there are three different sets of branch lines.  If all of these claimed branch lines are the same, the wording has to be the same for each limitation, making it clear that the same branch lines are being claimed.


The following is a quotation of 35 USC § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 USC § 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 USC § 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-25 are rejected under 35 USC § 112(d) or pre-AIA  35 USC § 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 22 recites the limitation “wherein said first and second connecting lines are flexible.”  Claim 20 introduced “at least two flexible first connecting lines” in line 7 and claim 21 introduced “at least two flexible second connecting lines” in line 3.  Because at least two flexible first connecting lines and at least two flexible second connecting lines were already claimed, the limitation in claim 22 stating said first and second connecting lines are flexible fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Additionally, claims 23-25 are rejected because they depend from a rejected parent claim that does not further limit the subject of the claim upon which the parent claim depends.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 USC § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-22 and 25 is/are rejected under 35 USC § 103 as being unpatentable over Berman et al., U.S. Patent Application Publication 2011/0174922 A1 (hereinafter called Berman), and further in view of Monson et al., U.S. Patent 8,038,097 (hereinafter called Monson).
Regarding claim 20, as best understood, Berman teaches a portable aerial drone barrier system, comprising
(a)  at least two adjacent barrier assemblies (See e.g., FIG. 2 elements 44(a) & 44(b), FIG. 3 elements 44e and unlabeled net sheet 44 adjacent to 44e, which would be 44f as established by the annotation of 44n in FIG. 2), … including
(1)  a flexible trunk line having a ground-anchorable end and an opposite end (See e.g., annotated FIG. 3 herein below; ¶ [0013]);
(2)  at least two first flexible branch lines each having a proximal end detachably connected with said trunk line in spaced relation and a distal end (See e.g., annotated FIG. 3 herein below; ¶ [0013]);
(3)  at least two flexible first connecting lines extending between a pair of spaced first branch lines, each first connecting line having opposite ends connected with said first branch lines, respectively, in spaced relation to define an open grid (See e.g., annotated FIG. 3 herein below; ¶ [0013]);
(b)  a balloon inflatable with a lighter-than-air gas (See e.g., ¶s [0054] & [0068]) detachably connected with said trunk line opposite end of each barrier assembly (See e.g., FIG. 3 any of elements 50(e-g), the unlabeled diagonal tether coming from elements 50(e-g), i.e., a balloon, connected at the cited trunk line opposite end of each barrier; ¶ [0043], “Each net sheet 44(a), 44(b), 44(c), . . . , 44(n) may be held by one or more balloons 50(a), 50(b), 50(c), 50(d), . . . , 50(n), 50(n+1). In one or more embodiments, each net sheet 44 is held by attachment to two balloons, one at either side of each net sheet. In alternative embodiments (not shown in the drawings), … each net sheet 44 might be attached to a greater number of balloons.”); and
(c)  a detachable connection device connected with said distal ends of corresponding first branch lines (See e.g., FIG. 3, the point of unlabeled connection of the netting to elements 50(e-g) at the cited distal ends of corresponding first branch lines; ¶ [0043], “Each net sheet 44(a), 44(b), 44(c), . . . , 44(n) may be held by one or more balloons 50(a), 50(b), 50(c), 50(d), . . . , 50(n), 50(n+1). In one or more embodiments, each net sheet 44 is held by attachment to two balloons, one at either side of each net sheet. In alternative embodiments (not shown in the drawings), … each net sheet 44 might be attached to a greater number of balloons.”) of adjacent barrier assemblies (See e.g., FIG. 3) to selectively join a plurality of barrier assemblies together to form an aerial drone barrier (See e.g., FIG. 3), whereby when said at least two barrier assemblies are connected, when said trunk line of each barrier assembly is anchored to the ground (See e.g., annotated FIG. 3 herein below), and when said balloons are inflated (See e.g., FIG. 3), an upper edge of the aerial drone barrier is raised to a desired height in the air to intercept or entangle an aerial drone (See e.g., FIG. 3).
But, Berman does not teach each barrier assembly being arranged in a package configured for being carried by an individual.
However, Monson teaches each barrier assembly being arranged in a package (See e.g., FIGS. 2A-2B & 4) configured for being carried by an individual (See e.g., FIGS. 2A-2B & 4; column 3 lines 47-50; column 9 lines 39-41).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the prior art of Berman and Monson before him, before the effective filing date of the claimed invention, to modify the portable aerial drone barrier system of Berman to include each barrier assembly being arranged in a package configured for being carried by an individual, as taught in the analogous art of Monson.  One would have been motivated to make such a combination to achieve the predictable result of giving the portable package an inconspicuous appearance, and to provide for ease of transport by making the portable package more easily transportable by a single individual (e.g., a soldier) as suggested in Monson (See e.g., column 3 lines 45-50; column 9 lines 39-41).

    PNG
    media_image1.png
    1205
    1031
    media_image1.png
    Greyscale



Regarding claim 21, as best understood, Berman, as modified by Monson in the rejection of claim 20 hereinabove, further teaches wherein each assembly further comprises
(a)  at least two second flexible branch lines each having a proximal end detachably connected with said trunk line opposite a corresponding first branch line proximal end (Berman See e.g., annotated FIG. 3 hereinabove; ¶ [0013]); and
(b)  at least two flexible second connecting lines extending between a pair of spaced second branch lines, each second connecting line having opposite ends connected with said second branch lines in spaced relation (Berman See e.g., annotated FIG. 3 hereinabove; ¶ [0013]).
Regarding claim 22, as best understood, Berman, as modified by Monson in the rejection of claim 21 hereinabove, further teaches wherein said first and second connecting lines are flexible (Berman See e.g., ¶ [0013]).
Regarding claim 25, as best understood, Berman, as modified by Monson in the rejection of claim 22 hereinabove, further teaches wherein said trunk lines (Berman See e.g., annotated FIG. 3 hereinabove), said first and second branch lines (Berman See e.g., annotated FIG. 3 hereinabove) and said first and second connecting lines (Berman See e.g., annotated FIG. 3 hereinabove) have a weight less than a weight lifting capacity of said inflatable balloons (See e.g. FIG. 3 any of element 50(e-g)) of said assemblies (Berman See e.g., FIG. 3 elements 44e and unlabeled net sheet 44 adjacent to 44e, which would be 44f as established by the annotation of 44n in FIG. 2 teach said assemblies. Examiner notes that neither the specification nor the claim defines what is meant by a weight less than a weight lifting capacity of said inflatable balloons).

Claim 23-24 and 27 is/are rejected under 35 USC § 103 as being unpatentable over Berman, and further in view of Monson, and further in view of Klein, U.S. Patent Application Publication 2018/0162529 A1 (hereinafter called Klein).
Regarding claim 23, as best understood, Berman, as modified by Monson in the rejection of claim 22 hereinabove, neither Berman nor Monson further teaches further comprising a plurality of flexible hanging lines, each flexible hanging line having a first end connected with a respective branch line and an opposite free end, said free ends of said hanging lines swinging freely in three dimensions relative to said open grid in response to wind and updrafts in proximity to the barrier.
However, Klein teaches a plurality of flexible hanging lines (See e.g., FIGS. 2-4 elements 204), each flexible hanging line having a first end connected with a respective branch line and an opposite free end (See e.g., FIGS. 2-4 elements 204, where the unlabeled radial lines of the net to which elements 204 are connected teach the equivalent of a respective branch lines), said free ends of said hanging lines swinging freely in three dimensions relative to said open grid (See e.g., FIGS. 2-4 elements 202) in response to wind and updrafts in proximity to the barrier (See e.g., FIG. 4 elements 204; ¶ [0022]).
Thus, it would have been obvious to one having ordinary skill in the art, having the art of Berman, Monson, and Klein before him, before the effective filing date of the claimed invention, to modify the portable aerial drone barrier system of the combined invention of Berman and Monson to include a plurality of flexible hanging lines, each flexible hanging line having a first end connected with a respective branch line and an opposite free end, said free ends of said hanging lines swinging freely in three dimensions relative to said open grid in response to wind and updrafts in proximity to the barrier, as taught in the analogous art of Klein.  One would have been motivated to make such a combination to achieve the predictable result of the free ends of the streamers utilized to entangle a propeller of a target UAV, as suggested in Klein (See e.g., ¶ [0024]).
Regarding claim 24, as best understood, Berman, as modified by Monson and Klein in the rejection of claim 23 hereinabove, further teaches wherein said flexible hanging lines have different lengths (Klein See e.g., ¶ [0033], “… each streamer may have at least one free end between 4 inches and 18 inches in length.”).
Regarding claim 27, as best understood, Berman teaches a … portable aerial drone barrier, comprising at least two assemblies (See e.g., FIG. 2 elements 44(a) & 44(b), FIG. 3 elements 44e and unlabeled net sheet 44 adjacent to 44e, which would be 44f as established by the annotation of 44n in FIG. 2), each assembly … comprising an open grid (See e.g., FIG. 2 elements 44(a) & 44(b), FIG. 3 elements 44e and unlabeled net sheet 44 adjacent to 44e) including
(a)  a flexible trunk line having a ground-anchorable end and an opposite end (See e.g., annotated FIG. 3 hereinabove; ¶ [0013]);
(b)  a balloon (See e.g., FIG. 3 any of elements 50(e-g)) inflatable with a lighter-than-air gas (See e.g., ¶ [0054]) detachably connected with said trunk line opposite end (See e.g., FIG. 3 any of elements 50(e-g), the unlabeled diagonal tether coming from elements 50(e-g), i.e., a balloon, connected at the cited trunk line; ¶ [0043], “Each net sheet 44(a), 44(b), 44(c), . . . , 44(n) may be held by one or more balloons 50(a), 50(b), 50(c), 50(d), . . . , 50(n), 50(n+1). In one or more embodiments, each net sheet 44 is held by attachment to two balloons, one at either side of each net sheet. In alternative embodiments (not shown in the drawings), … each net sheet 44 might be attached to a greater number of balloons.”);
(c)  at least two flexible first branch lines each having a proximal end detachably connected with said trunk line in spaced relation and a distal end (See e.g., annotated FIG. 3 hereinabove; ¶ [0013]);
(d)  a detachable connection device connected with said distal ends of corresponding first branch lines (See e.g., FIG. 3, the point of unlabeled connection of the netting to elements 50(e-g) at the cited distal ends of corresponding first branch lines; ¶ [0043], “Each net sheet 44(a), 44(b), 44(c), . . . , 44(n) may be held by one or more balloons 50(a), 50(b), 50(c), 50(d), . . . , 50(n), 50(n+1). In one or more embodiments, each net sheet 44 is held by attachment to two balloons, one at either side of each net sheet. In alternative embodiments (not shown in the drawings), … each net sheet 44 might be attached to a greater number of balloons.”) of adjacent assemblies (See e.g., FIG. 3) to selectively join said at least two assemblies together to form the aerial drone barrier (See e.g., FIG. 3);
(e)  at least two flexible first connecting lines extending between a pair of spaced first branch lines, each first connecting line having opposite ends connected with said first branch lines, respectively, in spaced relation (See e.g., annotated FIG. 3 hereinabove; ¶ [0013]);
(f)  at least two flexible second branch lines each having a proximal end detachably connected with said trunk line opposite a corresponding first branch line proximal end (Berman See e.g., annotated FIG. 3 hereinabove; ¶ [0013]);
(g)  at least two flexible second connecting lines extending between a pair of spaced second branch lines, each second connecting line having opposite ends connected with said second branch lines, respectively, in spaced relation (Berman See e.g., annotated FIG. 3 hereinabove; ¶ [0013]); and
(h) … whereby when said at least two assemblies are connected (See e.g., FIG. 3), said trunk line of each assembly is anchored to the ground (See e.g., annotated FIG. 3 hereinabove) and said balloon of each assembly is inflated (See e.g., FIG. 3), an upper edge of the barrier is raised in the air by the balloons (See e.g., FIG. 3) …;
But, Berman does not teach a man portable aerial drone barrier … and each assembly being arranged in a package.
However, Monson teaches a man portable aerial drone barrier … each assembly being arranged in a package (See e.g., FIGS. 1A, 2A-2B, & 4 element 125-vehicle, e.g., an UAV).
Accordingly, it would have been obvious to one of ordinary skill in the art, having the prior art of Berman and Monson before him, before the effective filing date of the claimed invention, to modify the portable aerial drone barrier of Berman to include a man portable aerial drone barrier … and each assembly being arranged in a package, as taught in the analogous art of Monson.  One would have been motivated to make such a combination to achieve the predictable result of giving the portable package an inconspicuous appearance, and to provide for ease of transport by making the portable package more easily transportable by a single individual (e.g., a soldier) as suggested in Monson (See e.g., column 3 lines 45-50; column 9 lines 39-41).
But, neither Berman nor Monson teaches a plurality of flexible hanging lines, each flexible hanging line having a first end connected with a respective branch line and an opposite free end, … and said free ends of said hanging lines swinging freely in three dimensions relative to said grid in response to wind and updrafts in proximity to the barrier.
However, Klein teaches a plurality of flexible hanging lines (See e.g., FIGS. 2-4 elements 204), each flexible hanging line having a first end connected with a respective branch line and an opposite free end (See e.g., FIGS. 2-4 elements 204, where the unlabeled radial lines of the net to which elements 204 are connected teach the equivalent of a respective branch lines), … and said free ends of said hanging lines swinging freely in three dimensions relative to said grid (See e.g., FIGS. 2-4 elements 202) in response to wind and updrafts in proximity to the barrier (See e.g., FIG. 4 elements 204; ¶ [0022]).
Thus, it would have been obvious to one having ordinary skill in the art, having the art of Berman, Monson, and Klein before him, before the effective filing date of the claimed invention, to modify the man portable aerial drone barrier of the combined invention of Berman and Monson to include a plurality of flexible hanging lines, each flexible hanging line having a first end connected with a respective branch line and an opposite free end, … and said free ends of said hanging lines swinging freely in three dimensions relative to said grid in response to wind and updrafts in proximity to the barrier, as taught in the analogous art of Klein.  One would have been motivated to make such a combination to achieve the predictable result of the free ends of the streamers utilized to entangle a propeller of a target UAV, as suggested in Klein (See e.g., ¶ [0024]).


Claim 26 is/are rejected under 35 USC § 103 as being unpatentable over Berman, and further in view of DE RODELLEC, and further in view of Monson.
Regarding claim 26, as best understood, Berman, teaches a method for creating a portable barrier to an aerial drone, comprising the steps of
(a) … containing an open grid barrier assembly (See e.g., FIG. 2 elements 44(a) & 44(b), FIG. 3 elements 44e and unlabeled net sheet 44 adjacent to 44e, which would be 44f as established by the annotation of 44n in FIG. 2) including
(1)  a flexible trunk line having a ground-anchorable end and an opposite end (See e.g., annotated FIG. 3 hereinabove; ¶ [0013]);
(2)  at least two flexible branch lines each having a proximal end detachably connected with said trunk line in spaced relation and a distal end (See e.g., annotated FIG. 3 hereinabove; ¶ [0013]); and
(3)  at least two flexible connecting lines extending between a pair of spaced branch lines each connecting line having opposite ends connected with said branch lines in spaced relation (See e.g., annotated FIG. 3 hereinabove; ¶ [0013]);
(b)  affixing at least two of said open grid barrier assemblies … with detachable connection devices at said distal ends of corresponding first branch lines (See e.g., annotated FIG. 3 hereinabove (for first branch lines), and the point of unlabeled connection of the netting to elements 50(e-g) at the cited distal ends of corresponding first branch lines teaches detachable connection devices; ¶ [0043], “Each net sheet 44(a), 44(b), 44(c), . . . , 44(n) may be held by one or more balloons 50(a), 50(b), 50(c), 50(d), . . . , 50(n), 50(n+1). In one or more embodiments, each net sheet 44 is held by attachment to two balloons, one at either side of each net sheet. In alternative embodiments (not shown in the drawings), … each net sheet 44 might be attached to a greater number of balloons.”) of adjacent open grid barrier assemblies, respectively (See e.g., FIG. 2 elements 44(a) & 44(b), FIG. 3 elements 44e and unlabeled net sheet 44 adjacent to 44e, which would be 44f as established by the annotation of 44n in FIG. 2);
(c)  anchoring the ground-anchorable end of each open grid barrier assembly trunk line to the ground (See e.g., annotated FIG. 3 hereinabove; ¶ [0044] & [0047]) …;
(d)  affixing an inflatable balloon to the opposite end of each barrier assembly trunk line (See e.g., see annotated FIG. 3 hereinabove elements 50(e-g) and annotated trunk line; ¶ [0044] & [0047]) … (See e.g., ¶ [0064]); and
(e)  inflating said balloons of each open grid barrier assembly … with a lighter than air gas (See e.g., ¶s [0054] & [0068]) to raise an upper edge of the barrier to form a substantially upright grid suspended a desired height in the air to intercept an aerial drone (See e.g., FIG. 3).
Examiner notes that Berman teaches the limitations in steps (b)-(e) as set forth in the rejection hereinabove in the instant claim, but is silent on the manner in which the affixing in steps (b) and (d), and the anchoring in step (c) and the inflating in step (e) are performed.  However, according to MPEP § 2113(III), in part, “We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable.”  Consequently, given that Berman teaches a portable barrier which reasonably appears to be similar to the claimed portable barrier in a product-by-process claim, the process to make it is obvious, because the prior art of Berman has all of the parts of the product claimed to create portable barriers to impede or catch air launched ordnance moving through the air, as required by the instant claim.
But, Berman does not teach providing at least two packages, each package being configured for carrying by an individual to a desired location.
However, DE RODELLEC teaches providing at least two packages (See e.g., FIGS. 2 & 10 element 2; ¶ [0069]), each package being configured for carrying by an individual to a desired location (See e.g., ¶ [0064], where the “easy to deploy” teaching is synonymous with the configured for carrying by an individual.  Examiner notes that the language “configured for carrying by an individual to a desired location” is functional/intended use and is not being positively claimed.  And, because the package of DE RODELLEC is simple, compact, foldable, and easy to deploy and remove, Examiner is using the broadest reasonable interpretation to interpret the packages of DE RODELLEC as “configured for carrying by an individual to a desired location”).
Accordingly, because the prior art of Berman and DE RODELLEC teach structurally similar devices with different intended functions, they are considered analogous (see MPEP § 2141.01(a)).  In that both structures disclosed in the prior art of Berman and DE RODELLEC use barriers to impede or catch things moving through a fluid medium, such as air and water, i.e., a sea barrier catches drones in a fluid (water), in DE RODELLEC, the same way an aerial barrier catches air launched ordnance in a fluid (air), in Berman, and drones in a fluid (air), in the instant application, it would have been obvious to one of ordinary skill in the art, having the prior art of Berman and DE RODELLEC before him, before the effective filing date of the claimed invention, to modify the method of Berman to include providing at least two packages, each package being configured for carrying by an individual to a desired location, as taught in the analogous art of DE RODELLEC.  One would have been motivated to make such a combination to achieve the predictable result of providing a protective envelope for a deployable barrier system that is simple, light, compact, foldable, durable, easy to deploy and remove, to transport, to store and to maintain, while being very flexible to use and discreet, as suggested in DE RODELLEC (See e.g., ¶ [0064]).
Berman teaches the steps of affixing, anchoring, and inflating per MPEP § 2113(III) as set forth in the rejection of the instant claim hereinabove, but Berman is silent regarding that the steps are being done by an individual, nor does DE RODELLEC teach this instant limitation.
However, Monson teaches it is known for an individual to set up a portable barrier (See e.g., column 3 lines 1-10).
Thus, it would have been obvious to one of ordinary skill in the art, having the art of Berman, DE RODELLEC, and Monson before him, before the effective filing date of the claimed invention, to modify the method of the combined invention of Berman and DE RODELLEC for an individual setting up a portable barrier, as taught in the analogous art of Monson.  One would have been motivated to make such a combination to achieve the predictable result of allowing a user to retrieve a vehicle in a location that is, for instance, remote from a landing strip or military base, and at the same time have the portable barrier in an uninflated state and housed in a portable package to appear less conspicuous in hostile territory as may be desired until recovery of a vehicle is necessary (e.g., until a UAV is in close proximity for recovery), as suggested in Monson, (See e.g., column 1 lines 41-43; column 3 lines 6-10).


Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered and some are not persuasive and others are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner interprets Applicants arguments regarding the 35 USC § 112(a) rejections on pages 6-7 up the paragraph that begins speaking to the rejection of claim 26 as pertaining to the 35 USC § 112(a) rejections for claim 20, as Applicant has not explicitly stated to which claim(s) these arguments refer.  The arguments are not persuasive.
Applicant’s arguments persistently address package, packaged, or packaging by providing a Dictionary.com definition, and stating that a person of ordinary skill in the art may use any type of package or packaging, and discussing how the drawing illustrates the assemblies as being individually packaged.  Yet, at the same time Applicant discards the packaging as “not a characteristic feature of the invention” and “[t]he details of the “packaged” are not significant nor are they required to make and use the claimed invention.  It appears that Applicant is arguing the scope that is not claimed.  As a result, Examiner made a 35 USC § 112(b) rejection of claim 20 hereinabove in the instant Office Action, indicating that the scope of the intent and language in the claim do not match.  Consequently, it is not clear what the conclusion of Applicant’s arguments is regarding the subject matter of package.  Applicant’s arguments do not convey to one of ordinary skill in the art what the package is, and the disclosure merely provides a general recitation of a package, and also does not specifically state what the package is.  Examiner suggests that Applicant consider using a broader term in the claim, perhaps regarding the manner in which a barrier fits into a package, which would include the package as intended use.
Regarding the content of Applicant’s argument referring to Examiner’s suggestion during interviews on June 25, 2021 and August 25, 2021, this argument is moot because the content being argued is not being claimed.
On page 7 Applicant argues “Since the drawing shows two assemblies 12a, 12b and describes that the assemblies may be packaged individually and separately, providing two packages is clearly supported by the original disclosure.”  Examiner agrees that the initially filed specification discloses two packages as stated, consequently this limitation is no longer being rejected.  Rather, the claims are now being rejected for the amendment to the specification that reads “arranged in a package, Pa, Pb,” which is a drawing objection and new matter as set forth in the drawing objections and the 35 USC § 112 (a) rejection hereinabove in the instant Office Action.
Regarding Applicant’s arguments at the bottom of page 7 that continues on the top of page 8, Applicant is arguing a limitation that is not in claim 26, i.e., "that a person would be able to assemble (the barrier) on the spot, such as on the combat field."  And, regarding Applicant’s argument at the top of page 7 that “A person of ordinary skill in the art would understand that these steps are performed by an individual,” Examiner respectfully disagrees.  Neither referenced paragraph discloses anything about who or what is/are performing the steps.  For example, the assembly could be performed by a robot, or it could be programmed to be assembled.  These paragraphs do not imply “an individual” as Applicant argues.
Regarding Applicant’s argument on page 8 in the second paragraph under bullet paragraph 2, please refer to the 35 USC § 112(b) rejections for claims 20 and 26 hereinabove, as Examiner has outlined in detail how and why the “arranged in a package” claim limitation is not clear.  A person of ordinary skill in the art understanding the things Applicant listed in the argument about the package is irrelevant in view of lack of the subject matter being disclosed and claimed as argued by Applicant.  Also, in response to Applicant’s argument regarding the scope of the claim, Examiner added a new 35 USC § 112(b) rejection because Applicant states on the record that “the “package” is not an element of the claim,” when claims 20 and 26 clearly positively recite “a package” in the claim.  This statement creates a scope problem, which now begs the question, is the package included in the claim or not?  More importantly, if Applicant contends that “the “package” is not an element of the claim,” Examiner strongly suggests that the package limitations be removed from the claims, or state the package limitation as intended use or functional language as it pertains to the barrier assembly, this way the package limitation would not be positively claimed.
Applicant’s arguments at the bottom of page 8 are moot as claim 23 has been amended significantly from the manner it was presented in the amended claims filed on September 8, 2021 as referenced by Applicant.  And, Examiner never examined claim 27 because it was filed as a new claim in an After Final claim set that was entered for the purposes of Appeal, and it was never examined.  And, claim 27 is rejected hereinabove in the instant application under 35 USC § 112(a) and (b) and 35 USC § 103 paragraphs.
On pages 10-12, Applicant’s arguments against the prior art of Morrison and De Rodellec in the 35 USC § 103 rejection for claim 26 are moot because the new ground of rejection does not rely on these references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On page 13, Applicant’s arguments against the prior art of Morrison in the 35 USC § 103 rejection for claim 20 is moot because the new ground of rejection does not rely on this reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Additionally, Applicant’s argument against the prior art of De Rodellec that “there is no teaching or suggestion of constructing a portable barrier to an aerial drone as claimed,” is not persuasive.  First, “aerial” and “drone” are the intended environment and intended item caught in the barrier.  These limitations are not claimed by Applicant.  Second, it has been held that structurally similar devices with different intended functions, are considered analogous (see MPEP § 2141.01(a)).  The prior art of Berman and DE RODELLEC disclosed barrier structures to impede or catch objects moving through a fluid medium, such as air and water.  In the instant case, DE RODELLEC, teaches a sea barrier catches drones in a fluid (water), the same way an aerial barrier catches air launched ordnance in a fluid (air), as taught in Berman, and drones in a fluid (air), as claimed in the instant application.  Finally, the prior art of Berman is now being relied upon to teach all but the two limitations in the claim, for which De Rodellec and Monson are being relied upon to teach as set forth in the 35 USC § 103 hereinabove in the instant Office Action.
On pages 13-14, Applicant argues that claim 27 is not obvious over Morrison in view of the Martinez US patent application publication No. 2017/0033907 and further in view of the Klein US patent application No.2018/0162529.  Examiner respectfully disagrees.
Applicant’s arguments against the prior art of Morrison and Martinez are moot because the new ground of rejection does not rely on these references for any teaching or matter specifically challenged in the argument.
And, on page 14, Applicant argues, Klein “is a single use device, not a barrier, nor suitable for use as a barrier” and that “Klein does not disclose hanging lines that can entrap drones via rotor updraft” and “none of which allow entanglement outside the silhouette of the barrier, nor do they allow entanglement through rotor updraft.”  Examiner respectfully disagrees.
The title of the Klein reference is NETS AND DEVICES FOR FACILITATING CAPTURE OF UNMANNED AERIAL VEHICLES, which clearly teaches that the prior art of Klein is a barrier, and is suitable for use as a barrier.
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., “hanging lines that can entrap drones via rotor updraft” and “allow entanglement outside the silhouette of the barrier”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Klein is solely relied upon to teach the hanging lines.  And, in the combination of Berman, Monson, and Klein, the hanging lines perform the actions set forth in this apparatus claim 26.  And, even if Applicant were to claim the unclaimed features being argued, Klein teaches “The free ends in either configuration can be utilized to entangle a propeller of a target UAV.” (See e.g., ¶ [0024]), and “When the one or more streamers 204 are pulled into the one or more propellers, the streamers 204 can entangle the propellers, decreasing or inhibiting the ability of the UAV 106 to fly.” (See e.g., ¶ [0026]).


Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988. The Examiner can normally be reached Monday-Friday 7:00 AM -3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRI L FILOSI/
Examiner
Art Unit 3644
23 August 2022



/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644